DETAILED ACTION
This Office Action is a Non-Final Rejection in response to an application filed on
10/06/2020. Claims 1-20, filed on 10/16/2020, are acknowledged as pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 1 recite the limitation “an elongated resistance member support … pivotally attached to a rear portion of the base” lines 6-7. As shown in FIG.2 of Applicant’s Drawing, the spring 22 is attached to the back support member 122, not the back 106. Instead, the back support member 122 is pivotally attached to the base 106.
Claim 18 recites the limitation “a recess adjacent each end to receive a lower end of one of the back support members when the back is in the second position”. As shown in FIG.6, the recess of the removable block member 116 appeared to be received in the slot, not the back support member.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-7, 12-14, 17-18 are objected to because of the following informalities: 
Claim 1, lines 6-, “the back support members” should be corrected to ---the two parallel back support members---
Claim 2, line 2, “each side wall” should be corrected to ---each of the pair of upright side walls---
Claim 3, line 3, “the back support members” should be corrected to ---the two parallel back support members---
Claim 4, line 2, “the side walls” should be corrected to ---the pair of upright side walls---
Claim 5, line 1, “the back support members” should be corrected to ---the two parallel back support members”
Claim 5, line 3, “one of the upright side walls” should be corrected to --- one of the pair of upright side walls---
Claim 6, line 2, “each side wall” should be corrected to ---each of the pair of upright side walls---
Claim 6, line 4, “the upright side walls” should be corrected to ---the pair of upright side walls---
Claim 7, line 2, “the side walls” should be corrected to --- the pair of upright side walls---
Claim 12, line 5, “the side walls” should be corrected to ---the pair of upright trapezoidal side walls---
Claim 12, lines 6-7, “the back support members” should be corrected to ---the two parallel back support members---
Claim 12, line 8, “the side walls” should be corrected to ---the pair of upright trapezoidal side walls---
Claim 13, line 2, “the upright side walls” should be corrected to ---the pair of upright trapezoidal side walls---
Claim 14, line 2, “the upright side walls” should be corrected to ---the pair of upright trapezoidal side walls---
Claim 17, lines 2-3, “the stepped shape” should be corrected to ---the stepped cross sectional shape---
Claim 17, lines 6-7, “the back support members” should be corrected to ---the two parallel back support members---
Claim 18, lines 2-3, “the back support members” should be corrected to ---the two parallel back support members---
 Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “one of the elongated resistance member supports” in line 2. It is unclear whether this limitation is referring to the elongated resistance 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hockemeyer (US 2007/0155604 A1)
Regarding claim 1: Hockemeyer disclose a chair exercise apparatus comprising: 
a base (see annotated in FIG. 1A); 
a seat (see annotated in FIG. 1A) fastened to the base (see FIG.1A); 
a back (see annotated in FIG. 1A) fastened to two parallel back support members (see annotated in FIG. 2A) each pivotally fastened to the base (see FIGS. 5B-5C); 

    PNG
    media_image1.png
    469
    663
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    667
    873
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    392
    631
    media_image3.png
    Greyscale

an elongated resistance member (spring 70, see annotated in FIG. 6E) support spaced from each of the back support members (see annotated in FIG. 2A) and pivotally attached to a rear portion of the base (see annotated in FIG. 2A) (As shown in FIG.2A and 6E, the spring 70 is pivotally attached to the rear portion of the base via the lever 68; Para [0042] “A lever 68 biased by a spring 70 is mounted (FIG. 6E) to pivot about a lever axis L (FIG. 8) transverse to the axis of rotation B1.”; the lever 68 is engaged with the lock pin 62, Para [0044] “The lever 68 includes a first arm 68A which engages the longitudinal slot 63 within the lock pin 62”; as shown in FIG.2A, the lock pin 62 is positioned at the rear position of the base); and 
a removable support block (lock pin 62; For the broadest interpretation, the lock pin 62 is considered as a removable support block because the lock pin 62 is used to lock the rear backrest link 42 to the first frame 34a and the second frame plate 34b) There are seven different back angle positions (0 degrees, 15, 30, 45, 60, 70, and 80) each associated with a position of the backrest adjustment pin assembly 26 which moves within the adjustment slot 46”).

    PNG
    media_image4.png
    800
    547
    media_image4.png
    Greyscale

Regarding claim 2: Hockemeyer further disclose wherein the base (see annotated in FIGS.1A and 2A) has a pair of upright side walls (left and right walls, see annotated in FIGS.1A and 2A) supporting the seat (see annotated in FIG.2A), each side wall (left and right walls, see annotated in FIGS.1A and 2A) having one of the slots (see annotated in FIG.2A) therein for receiving one end of the removable support block (see annotated in FIG.2A). 

	Regarding claim 3: Hockemeyer further disclose the base (see annotated in FIGS.1A and 2A) including a rear brace plate (see annotated in FIG.2A below) extending between the side walls (left and right walls, see annotated in FIGS.1A and 2A) and spaced from the seat (see annotated in FIG.2A) and the back support members (see annotated in FIG.2A).

    PNG
    media_image5.png
    667
    873
    media_image5.png
    Greyscale


Regarding claim 4: Hockemeyer further disclose a rear seat support plate (see annotated in FIGS. 1C, 2A, 9 below) extending between the side walls (left and right walls, see annotated in FIGS.1A and 2A) beneath a rear edge (as shown in FIG.1C the annotated rear seat support plate positioned under the rear edge of the seat 12) of the seat.

    PNG
    media_image6.png
    346
    819
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    667
    875
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    429
    915
    media_image8.png
    Greyscale


Regarding claim 5: Hockemeyer further disclose wherein one of the back support members (see annotated in FIG.2A) and one of the elongated resistance member supports (spring 70, see FIG.6E) are each pivotally fastened to one of the upright side walls (left and right walls, see annotated in FIGS.1A and 2A) (As shown in FIG. 6e, the spring 70 is pivotally attached to wall via the lever 68; Para [0042] “A lever 68 biased by a spring 70 is mounted (FIG. 6E) to pivot about a lever axis L (FIG. 8) transverse to the axis of rotation B1.”).

Regarding claim 6: Hockemeyer further disclose wherein the base (see annotated in FIGS.1A and 2A) further comprises a pair of upright side walls (left and right walls, see annotated in FIGS.1A and 2A) supporting the seat (see annotated in FIG.2A), each side wall (left and right walls, see annotated in FIGS.1A and 2A) having one of the slots (see annotated in FIG.2A) therein for receiving one end (see annotated in FIG.6E) of the removable support block (lock pin 62), and a rigid lateral brace plate 

    PNG
    media_image9.png
    699
    873
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    393
    631
    media_image10.png
    Greyscale



Regarding claim 7: Hockemeyer further disclose wherein the base (see annotated in FIGS.1A and 2A) further comprises a rear seat support plate (see annotated in FIG. 2A) extending between the side walls (left and right walls, see annotated in FIGS.1A and 2A) beneath a rear edge of the seat (as shown in FIG.2A, the annotated rear seat support plate positioned under the seat 12).

    PNG
    media_image7.png
    667
    875
    media_image7.png
    Greyscale


Regarding claim 8: Hockemeyer further disclose wherein each of the slots (see annotated in FIG. 2A) extends parallel to the rigid lateral brace plate (the flat piece between the backrest frame 40, see annotated in FIG. 2A) (When the headrest assembly 16 positioned at 180 degrees, the annotated lateral brace plate is parallel with the two bottom slots, see annotated in FIG.2A below).

    PNG
    media_image11.png
    571
    789
    media_image11.png
    Greyscale


Regarding claim 9: Hockemeyer further disclose wherein each of the back support members (see annotated in FIG. 2A) engage the removable support block (pin 62, see FIG.2A; As shown in FIG. 5G the annotated back support members engage with the lock pin 62 via the forward backrest link 44) in the slots (see annotated in FIG. 2A) to hold the back in the first position (see FIG.5G).

    PNG
    media_image11.png
    571
    789
    media_image11.png
    Greyscale


Regarding claim 10: Hockemeyer further disclose wherein the back may be rotated to the second position (see FIG. 5F) when the removable support block (pin 62, see FIG. 6E) is removed from the slots (Para [0042] “In operation, the backrest adjustment pin assembly 26 may operated either by directly retracting the lock pin 62 by pulling upon the knob 66 or may preferably be operated remotely by actuating the remote handle assembly 28.”).

Regarding claim 11: Hockemeyer further disclose wherein the base further comprises a rear support plate (backrest link 42, see annotated in FIGS.4, 6D) extending between the side walls (see annotated in FIG. 6D) beneath a rear edge (see .

    PNG
    media_image12.png
    399
    507
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    454
    773
    media_image13.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hockemeyer (US 2007/0155604 A1) in view of Rohrer (US 2018/0263372 A1)
Regarding claim 12: Hockemeyer disclose a chair exercise apparatus comprising: 
a base (see annotated in FIG. 1A); 
a seat (see annotated in FIG. 1A) fastened to the base (see FIG.1A); 
a back (see annotated in FIG. 1A) fastened to two parallel back support members (see annotated in FIG. 2A) each pivotally fastened to the base (see FIGS. 5B-5C); 

    PNG
    media_image1.png
    469
    663
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    667
    873
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    392
    631
    media_image3.png
    Greyscale

an elongated resistance member (spring 70, see annotated in FIG. 6E) support spaced from each of the back support members (see annotated in FIG. 2A) and pivotally attached to a rear portion of the base (see annotated in FIG. 2A) (As shown in FIG.2A and 6E, the spring 70 is pivotally attached to the rear portion of the base via the lever 68; Para [0042] “A lever 68 biased by a spring 70 is mounted (FIG. 6E) to pivot about a lever axis L (FIG. 8) transverse to the axis of rotation B1.”; the lever 68 is engaged with the lock pin 62, Para [0044] “The lever 68 includes a first arm 68A which engages the longitudinal slot 63 within the lock pin 62”; as shown in FIG.2A, the lock pin 62 is positioned at the rear position of the base); and 
a removable support block (lock pin 62) configured to engage slots (see annotated in FIG.2A) in the base (see annotated in FIG.2A) to limit rotation of the back between a first position (see annotated in FIG. 5G) having an angle of about 90 degrees There are seven different back angle positions (0 degrees, 15, 30, 45, 60, 70, and 80) each associated with a position of the backrest adjustment pin assembly 26 which moves within the adjustment slot 46”).

    PNG
    media_image4.png
    800
    547
    media_image4.png
    Greyscale

Hockemeyer does not disclose a base having a pair of upright trapezoidal side walls.
Rohrer teach an analogous exercise having a base having a pair of upright trapezoidal side walls. (Para [0036] “The first frame 120 and/or the second frame can be U-shaped, as shown in FIGS. 1 and 2. The term U-shaped is intended to include frames that are V-shaped, partially square, rectangular, or other polygon, such as the partially trapezoidal shape shown in FIG. 1.”)

    PNG
    media_image14.png
    681
    726
    media_image14.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the side walls, as disclosed in Rockemeyer, to be trapezoidal, as taught in Rohrer, for the purpose of providing additional structural support to the base of the chair and stability to the chair.

Regarding claim 13: Hockemeyer in view of Rohrer teach a rigid lateral brace plate (Rockemeyer, see annotated in FIG.2A below) behind and spaced from the seat (Rockemeyer, seat 12, see annotated in FIG.1A) extending between the upright side walls (Rockemeyer, left and right walls, see annotated in FIGS.1A and 2A) behind each of the slots (Rockemeyer, as shown in FIG. 2A, the lateral brace plate positioned at the rear portion and behind all the slots when the user is looking from the front to the rear).

    PNG
    media_image9.png
    699
    873
    media_image9.png
    Greyscale



Regarding claim 14: Hockemeyer in view of Rohrer teach a rear seat support plate (Rockemeyer, see annotated in FIG.2A below) extending between the side walls (Rockemeyer, left and right walls, see annotated in FIGS.1A and 2A) beneath a rear edge (Rockemeyer, as shown in FIG.2A, the annotated rear seat support plate positioned under the seat 12) of the seat.

    PNG
    media_image7.png
    667
    875
    media_image7.png
    Greyscale

Regarding claim 15: Hockemeyer in view of Rohrer teach wherein each of the slots (Rockemeyer, see annotated in FIG. 2A) extends parallel to the rigid lateral brace plate (Rockemeyer, the flat piece between the backrest frame 40, see annotated in FIG. 2A) (Rockemeyer, when the headrest assembly 16 positioned at 180 degrees, the annotated lateral brace plate is parallel with the slots).

Regarding claim 16: Hockemeyer in view of Rohrer teach wherein one slot (Rockemeyer, see annotated in FIG. 2A, the upper slot appears to be have multiple round grooves and in diagonal stepped shape) has a stepped cross sectional shape.

    PNG
    media_image15.png
    667
    875
    media_image15.png
    Greyscale


Regarding claim 17: Hockemeyer in view of Rohrer teach wherein only one end (see annotated in FIG. 6E) of the removable support block member (lock pin 62 has a longitudinal tongue shape which fit into the round grooves of the slot, see FIG.6E; For the broadest interpretation, the lock pin 62 is considered as a removable support block because the lock pin 62 is used to lock the rear backrest link 42 to the first frame 34a and the second frame plate 34b) has a tongue shape complementary to the stepped shape of the one of the slots (see FIG.6E).

    PNG
    media_image16.png
    393
    631
    media_image16.png
    Greyscale


Regarding claim 19: Hockemeyer in view of Rohrer teach wherein the back (Rockemeyer, see annotated in FIG. 1A) may be rotated rearward to a third position (Rockemeyer, Para [0039] “There are seven different back angle positions (0 degrees, 15, 30, 45, 60, 70, and 80) each associated with a position of the backrest adjustment pin assembly 26 which moves within the adjustment slot 46”) when the removable support member (lock pin 62 is removed for the adjustment of the backrest 14) is removed, the back support members (Rockemeyer, see annotated in FIG. 1A) engaging the rear seat support plate in the third position (see FIG.5E).

Allowable Subject Matter
Claims 18, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO N. DO whose telephone number is (571)270-3550.  The examiner can normally be reached on Monday-Thursday 9am-7:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THAO N DO/Examiner, Art Unit 3784                          

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784